GILDEA, Chief Justice
(dissenting).
The majority holds that there is a question of fact as to the Christophersons’ liability under the dog-bite statute, Minn. Stat. § 347.22 (2010). Because our precedent establishes that the Christophersons are entitled to judgment as a matter of law, I respectfully dissent.
Respondent Gordon Anderson testified that while he was walking his dog Tuffy, respondent Neil Christopherson’s dog Bruno charged at Tuffy, “bit him in the chest [and] hung on.” Anderson tried to break the two dogs up, fell, and was injured. Specifically, Anderson explained that he lost his balance “because [he was] in the midst of trying to separate [Bruno] from Tuffy.” Anderson brought negligence and strict liability claims against respondents. The district court granted the Christo-phersons’ summary judgment motion on the strict liability claims and on Anderson’s negligence claim against appellant Dennis Christopherson. The court of appeals reversed. The majority affirms the court of appeals, holding that there is an issue for trial on Anderson’s strict liability claim. I disagree.
The strict liability claim is based on the dog-bite statute, Minn.Stat. § 347.22 (2010). See Seim v. Garavalia, 306 N.W.2d 806, 809 (Minn.1981) (noting that with the dog-bite statute, “the legislature has decided to impose liability without fault, or strict liability, upon the owner of the dog”). Under that statute, “[i]f a dog, without provocation, attacks or injures any person who is acting peaceably in any place where the person may lawfully be, the owner of the dog is liable in damages to the person so attacked or injured.” Minn.Stat. § 347.22.
The dog’s owner is liable under the dog-bite statute if the dog “attacks” the plaintiff or if the dog “injures” the plaintiff. See Lewellin v. Huber, 465 N.W.2d 62, 64 (Minn.1991) (noting the two different verbs, attacks or injures, in the statute and concluding that “it would appear that the legislature intended the verb ‘injures’ to cover a dog’s affirmative but nonattacking behavior which injures a person”). Anderson conceded at oral argument that the portion of the statute that addresses a dog “attack” is not at issue in this case. The majority’s reliance on the fact that Tuffy was on a leash when Bruno bit Tuffy therefore is misplaced. Simply put, Bruno did not attack Anderson; Bruno attacked Tuffy. Anderson recognizes these undisputed facts and he does not argue that respondents are liable to him because Bruno attacked him.
Rather, Anderson contends that respondents are liable under the statute because Bruno “injure[d]” Anderson. We addressed the “injures” portion of the dog-bite statute in Lewellin. We held in Lew-ellin that for a dog owner to be liable under the “injures” portion of the statute, the dog must be the “direct and immediate” cause of the plaintiffs injury. Id. at *63565-66. We described the concept of causation that applied to negligence claims as providing liability for “all injuries naturally and proximately resulting from the negligence.” Id. at 65. Conversely, we stated that the dog-bite statute “intended that there be no attenuated chain of causation when the dog ‘injures’ a person.” Id. at 64. Accordingly, we specifically rejected application of the broader common-law negligence formulation of proximate cause to liability under the dog-bite statute because that “elongate[d] ... causal chain ... would extend absolute liability beyond its intended purpose and reach.” Id. at 65.
In Lewellin, the dog was in the back seat of a car that one of the defendants was driving. The dog distracted the driver, and as the driver was “attempting to get the dog settled,” the car struck and killed the plaintiffs’ child.. Id. at 63. The plaintiffs sued the driver and the dog’s owner on behalf of their child, who was killed in the accident. Even though the dog’s behavior set in motion the events that led to the child’s death, we held, as a matter of law, that there was no liability under the statute. Id. at 66. We noted that the “dog’s conduct was directed at the driver” and that “[t]he driver’s subsequent efforts to handle the dog’s distracting but nonattacking conduct introduced another link in the chain of causation.” Id. Despite the probable existence of “causation in fact,” we held that the “chain of events is too attenuated to constitute legal causation for the radical kind of liability that the statute imposes.” Id. In my view, Lewellin compels the conclusion that the Christo-phersons are not liable under the dog-bite statute.
Just as in Lewellin, the dog, Bruno, set in motion a chain of events that led to Anderson’s injury. But also as in Lewel-lin, Bruno’s conduct was not “directed at” Anderson, the injured party. See id. Bruno’s conduct was directed elsewhere. It was Anderson’s reaction to Bruno’s conduct that caused Anderson’s injury. As he confirmed at his deposition, Anderson was injured because he decided to intervene in the dog fíght and attempted to break the two dogs up. That intervention “introduced another link in the chain of causation” that makes the chain too attenuated to support liability under the statute. See id.
I do not disagree with the majority that the factual attenuation in this case is not as remote as the factual attenuation in Lewellin. There, it was the driver’s reaction to the dog’s conduct that caused the driver to lose control of the car and collide with the child. Id. at 63. Here, it was Anderson’s reaction to the dog’s behavior that caused his own injuries. But this is a distinction without a difference for purposes of the rule. The rule of Lewellin requires that the dog’s conduct be the “direct and immediate” cause of the plaintiffs injuries. Id. at 66. Given that something else intervened here between Bruno’s conduct and Anderson’s injury— Anderson tried to break up the dog fight— Bruno was not the direct and immediate cause of Anderson’s injury under Lewellin. I therefore would hold that respondents are entitled to judgment as a matter of law.
In reaching the opposite conclusion, the majority has effectively overruled Lewel-lin. Relying on cases that apply the common-law proximate cause standard, the majority finds that there is a question of fact for the jury to resolve in this case as to causation. But we rejected precisely this standard in Lewellin. Id. at 65. The majority articulates no reason for overruling Lewellin, much less the “compelling reason” our jurisprudence requires to support a reversal of precedent. SCI Minn. Funeral Servs., Inc. v. Washburn-McReavy Funeral Corp., 795 N.W.2d 855, *636862 (Minn.2011) (noting that “[w]e are ‘extremely reluctant to overrule our precedent ... ’ and ‘require a compelling reason’ to do so.” (citation omitted)).
The majority also does not articulate the fact question that the jury will be asked to decide. The majority instead argues that this case was wrongly decided on summary judgment because there are at least two reasonable inferences favorable to Anderson that could be drawn from the undisputed facts. But these inferences do not create an issue for the jury because they are not supported by the record and are inconsistent with our case law.
First, the majority states that a jury could find that “the attack on Tuffy caused Anderson’s fall and injuries.” This finding would be inconsistent with the “direct and immediate” statutory standard from Lewellin, 465 N.W.2d at 66. In addition, this inference is not supported in the record because Anderson conceded that he is not seeking relief under the “attack” portion of the statute. To the contrary, Anderson admitted that he fell as a result of his attempt to intervene.
Second, the majority asserts that a jury could find that “the attack on Tuffy caused Anderson to intervene to protect Tuffy, resulting in the fall and injuries, with Anderson’s intervention being a direct and immediate response.” But any such finding could not lead to liability under the statute. Under Lewellin, a dog owner is liable for injuries directly and immediately resulting from a dog’s affirmative action— not the plaintiffs direct and immediate intervening response to a dog’s action. 465 N.W.2d at 66. Indeed, the plaintiffs intervention served to “introduce[ ] another link in the chain of causation,” making the strict liability statute inapplicable. Id. Concluding, as the majority does, that a dog owner is liable for a plaintiffs injuries under such circumstances makes a dog owner hable for the actions of the plaintiff. Creating liability for a dog owner not only when his dog directly and immediately injures the plaintiff, but also when the plaintiff is injured because the plaintiff decided to respond to the dog’s actions, is not contemplated by the statute and is inconsistent with our case law.
In sum, the parties cross-moved for summary judgment, acknowledging that there was no material fact in dispute. The majority even admits that “the facts are undisputed” in this case. The only question is whether the undisputed facts support liability under the dog-bite statute. That inquiry is one of law, and under Lewellin, the answer to the legal question is clear. I therefore would reverse the court of appeals.1

. Because I would hold that the Christopher-sons are entitled to judgment as a matter of law under the dog-bite statute, I would not reach the alternative issue raised as to whether Dennis Christopherson can be considered Bruno's owner for purposes of the statute.